Citation Nr: 0730784	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of emergency room 
treatment at a private hospital from May 22-25, 2003.






ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The veteran had active service from June 1969 to February 
1976, although verification of these service dates is not 
located in the temporary file sent to the Board on appeal.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 administrative decision by the 
Department of Veterans Affairs Medical Center/NAO (VAMC) in 
Canandaigua, New York.  The VAMC denied the veteran's claim 
for payment or reimbursement for unauthorized medical 
expenses incurred from May 22-25, 2003.


FINDINGS OF FACT

1.  The veteran received private medical care at United 
Health Services Hospitals in Johnson, City, New York, from 
May 22-25, 2003.

2.  The veteran does not have a service-connected disability, 
and VA payment or reimbursement of the cost of the private 
medical care provided from May 22-25, 2003, was not 
authorized prior to the veteran undergoing that care.

3.  The evidence establishes that the veteran filed for 
reimbursement of his private medical treatment received from 
May 22-25, 2003, more than 90 days after the date of 
discharge from the private facility on May 25, 2003.


CONCLUSION OF LAW

The veteran's claim was not timely filed, and as such, the 
criteria for reimbursement of unauthorized medical expenses 
incurred from May 22-25, 2003, at United Health Services 
Hospitals have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Although VA sent a notice letter 
in November 2004, the notice and duty to assist provisions 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  

II.  Payment of Unauthorized Medical Expenses

The appellant is seeking reimbursement or payment for 
unauthorized medical expenses incurred at a private medical 
facility, United Health Services Hospitals from May 22-25, 
2003.  At the time of the private medical treatment, the 
veteran was not service connected for any disability.  
Because the veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728, his claim must be considered under the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under this law, all of the 
following conditions must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. 

38 C.F.R. § 17.1002.

Additionally, to be eligible for reimbursement under the 
Millennium Act, the claims under 38 U.S.C.A. § 1725 must be 
filed within 90 days after the latest of the following:  (1) 
July 19, 2001; (2) The date that the veteran was discharged 
from the facility that furnished the emergency treatment; (3) 
The date of death, only if occurred during transportation to 
facility or at facility; or (4) The date the veteran finally 
exhausted, without success, action to obtain payment from a 
3rd party.  See 38 C.F.R. §17.1004(d)(1), (2), (3), (4).

The facts in this case are not in dispute.  The record 
reflects that the veteran was treated for emergent care from 
May 22-25, 2003 at United Health Services Hospitals, in 
Johnson City, New York, for a non-service-connected 
disability.  

The claim for payment of the unauthorized medical services 
was received at VA in October 2003.  A Health Insurance Claim 
Form, received at the VAMC in October 2003, lists VA as the 
only insurance plan or program.  

On his VA Form 9, received at the VAMC in November 2004, the 
veteran explained that he did not submit the claim for 
payment or reimbursement for private medical expenses in a 
timely manner because at the time he received the private 
emergent treatment in May 2003, he was unaware that VA helped 
veterans with no [health] insurance.  The veteran also 
explained that he had a limited income and was not able to 
pay the private hospital bill.  

Based on this evidence, the veteran's claim for payment of 
unauthorized medical expenses incurred for private medical 
treatment from May 22-25, 2003 was not received within 90 
days after the date the veteran was discharged from the 
private facility.

For this reason, the veteran's claim for payment or 
reimbursement for unauthorized medical expenses does not meet 
the legal requirement of 38 C.F.R. §17.1004(d)(2) that the 
claim be received at VA within 90 days after discharge from a 
facility that provided the veteran the emergency treatment.  
Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

To some extent, the veteran appears to be raising an argument 
couched in equity.  Although sympathetic to the veteran, the 
Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  This case was decided based on its 
application of this law to the pertinent facts. See Owings v. 
Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 
Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].


ORDER

Payment of unauthorized medical expenses incurred for private 
medical treatment from May 22-25, 2003, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


